United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-4271
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Charles Friend,                          * Western District of Arkansas.
                                         *
             Appellant.                  *      [UNPUBLISHED]
                                    ___________

                            Submitted: December 19, 1997
                                Filed: December 29, 1997
                                     ___________

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
                         ___________

PER CURIAM.

       A jury found Charles Friend guilty of attempting to injure a government building,
in violation of 18 U.S.C. §§ 7(3) and 1363 (1994), and two counts of being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g) (1994). The District Court1
sentenced Friend to a total of 135 months in prison and three years of supervised
release, and ordered him to pay a $5,000 fine. On appeal, counsel filed a brief under
Anders v. California, 386 U.S. 738 (1967), raising trial and sentencing errors.



      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
Although the Court invited Friend to file a pro se supplemental brief, he has not done
so. We affirm.

       Counsel first argues that the District Court should have granted his Federal Rule
of Criminal Procedure 29 motions for acquittal, which he made on behalf of Friend at
the close of the government&s evidence, and again when the defense rested. In
reviewing the denial of these motions, we examine the evidence in the light most
favorable to the jury verdict and give the government the benefit of all reasonable
inferences. See United States v. Warren, 18 F.3d 602, 603 (8th Cir.), cert. denied, 513
U.S. 1050 (1994). After conducting such an examination of the evidence--which
included eyewitness testimony--we conclude that the District Court did not err in
refusing to grant the Rule 29 motions. See Warren, 18 F.3d at 603 (court must affirm
unless it concludes fact finder could not have found guilt beyond reasonable doubt).

        Counsel also argues that the District Court erred in enhancing Friend&s base
offense level under U.S. Sentencing Guidelines Manual 3B1.3 (Nov. 1, 1997) (add two
levels when defendant has “abused a position of public or private trust . . . in a manner
that significantly facilitated the commission or concealment of the offense”). We review
a district court&s factual findings at sentencing for clear error, and we review de novo
the application of the Guidelines to the facts. See United States v. Darden, 70 F.3d
1507, 1544 (8th Cir. 1995), cert. denied, 116 S. Ct. 1449, and cert. denied, 116 S. Ct.
2567 (1996). Here, the record shows that Friend, who managed a bail-bonding
company, posted bond for someone at no charge and then solicited that person’s
participation in burglarizing a factory, which resulted in Friend&s receipt of the firearms
underlying the felon-in-possession charges and linked to his attempt-to-injure offense.
Based on these facts, we conclude the District Court did not err in assessing the
enhancement. Cf. United States v. Armstrong, 992 F.2d 171, 173-74 (8th Cir. 1993)
(prison drill-camp instructor abused public trust when he used his supervisory position
to interact with inmates and solicit their help in counterfeiting scheme).


                                            -2-
      After reviewing the record in accordance with Penson v. Ohio, 488 U.S. 75, 80
(1988), we have found no nonfrivolous issues for appeal.

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-